Title: To James Madison from William Lee, 8 September 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 8 September 1805, Bordeaux. “Should Mr Hammond of New York, or Capt. marner, commanding his ship Susan & Sarah make any complaint to you, of my official conduct I beg you will do me the favor to peruse the pieces accompanying this, relating to their improper discharge of Geo: Bender, the mate of the said Ship.
          “It is one of the many cases, I have every week to decide on, and I should not have troubled you with it, had not the above mentioned Gentlemen shewn particular acrimony, in this affair, and frequently expressed their determination of attacking me on it, in the United States. This appears to be the mode of revenge of every unprincipled person, to whose views I have been hostile.
          “Permit me to observe that Mr Hammond & marner have protested against me for having detained as they state their Ship when the fact is she has been expedited from my office for these four days past and I find they have not yet left this City.
          
          They have also offered to take their mate on board the Ship after he had been shipped ten days on board of another Vessel and after they had forced him by depriving him of lodging & sustenance to quit the Susan & Sarah on the 18th. August and to remain on shore nineteen days.”
        